DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see PAGES 9-13 OF REMARKS, filed February 8, 2022, with respect to claims 1-9, 12-19, and 21-23  have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) adjacent first and second chip components provided within a case having an accommodating recess in which the accommodating recess has an opening edge formed around the opening face of the recess. An individual conductive terminal is connected to either the first or second chip component, and a common conductive terminal is provided to connect to two adjacent terminals of the chip component and is disposed on an inner side wall of the recess. The individual terminal has an inner electrode part provided on an inner side wall of the recess, an opening edge part to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US Patent 5,548,473)	Figure 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848